             Case 2:14-cv-00176-RAJ Document 395 Filed 07/27/21 Page 1 of 7




1                                                   THE HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8
9                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
10                                    AT SEATTLE
11   CURTIS ROOKAIRD,
12                 Plaintiff,
                                                       Case No. 2:14-cv-00176-RAJ
13          v.
                                                       ORDER
14   BNSF RAILWAY COMPANY,
15                 Defendant.
16
                                      I.    INTRODUCTION
17
            Two motions are before the Court: Plaintiff’s Motion for Order to Show Cause
18
     (Dkt. # 373) and Plaintiff’s Motion to Strike Mark Erwin and Shelly Lewis (Dkt. # 375).
19
     Having considered the submissions of the parties, the relevant portions of the record, and
20
     the applicable law, the Court finds that oral argument is unnecessary. For the reasons
21
     below, the Court DENIES the motion for an order to show cause (Dkt. # 373) and
22
     GRANTS the motion to strike (Dkt. # 375).
23
                                           II. DISCUSSION
24
            A.     Meet and Confer
25
            Under this Court’s standing order, “counsel contemplating the filing of any motion
26
     shall first contact opposing counsel to discuss thoroughly, preferably in person, the
27
28   ORDER – 1
             Case 2:14-cv-00176-RAJ Document 395 Filed 07/27/21 Page 2 of 7




1    substance of the contemplated motion and any potential resolution.” Dkt. # 322 ¶ 4
2    (emphasis in original). This is a strict requirement. Id.
3           Defendant BNSF Railway Company (“BNSF”) argues that Plaintiff Curtis
4    Rookaird’s counsel failed to meet and confer before filing both motions here. Dkt. # 378
5    at 1; Dkt. # 379 ¶ 8; Dkt. # 382 at 1; Dkt. # 383 ¶ 2. Mr. Rookaird’s counsel disagrees.
6    Dkt. # 384 at 1; Dkt. # 385 ¶ 2.
7           The Court takes its meet and confer requirement seriously. The Court will not
8    resolve the parties’ conflicting representations and will address Mr. Rookaird’s motions
9    on the merits. But the parties are warned that any future failure to comply with this
10   requirement may result in the striking of a motion.
11          Previously, the Court noted its concerns over the parties’ “squabbles.” Dkt. # 365
12   at 6. Last time, it was their inability to coordinate the scheduling of a deposition. Id.
13   Now, it is their inability to meet and confer before the filing of a motion. The Court
14   explained last time that it expected more of the parties. Id. Once again, its expectations
15   have gone unmet. Going forward, all future motions must contain a section explaining
16   how moving counsel complied with the Court’s meet and confer requirement and must
17   submit a declaration attesting to the same.
18          B.     Motion for Order to Show Cause (Dkt. # 373)
19          As a preliminary matter, Mr. Rookaird should rethink his use of footnotes. Dkt.
20   # 373 at 10 (page-long, string cite of cases in footnote). The Court strongly disfavors
21   footnoted legal citations, which serve as an end-run around page limits and formatting
22   requirements dictated by the Local Rules. See Local Rules W.D. Wash. LCR 7(e).
23   Moreover, several courts have observed that “citations are highly relevant in a legal
24   brief” and including them in footnotes “makes brief-reading difficult.” Wichansky v.
25   Zowine, No. CV-13-01208-PHX-DGC, 2014 WL 289924, at *1 n.1 (D. Ariz. Jan. 24,
26   2014). The Court strongly discourages the parties from footnoting their legal citations in
27   any future submissions. See Kano v. Nat’l Consumer Co-op Bank, 22 F.3d 899-900 (9th
28   ORDER – 2
             Case 2:14-cv-00176-RAJ Document 395 Filed 07/27/21 Page 3 of 7




1    Cir. 1994).
2           Turning to the merits, last year, Mr. Rookaird served a notice of Rule 30(b)(6)
3    deposition on BNSF. Dkt. # 341-3. The deposition was set to start on June 4, 2020. Id.
4    But BNSF did not identify or produce any deponents for the deposition and, instead,
5    moved for a protective order the day before the deposition was set to begin. Dkt. # 343
6    ¶ 14; Dkt. # 340.
7           The Court granted in part and denied in part BNSF’s motion for protective order.
8    Dkt. # 365 at 5-8. The Court explained that three of the four topics listed in the
9    deposition notice related to liability—firmly outside the scope of discovery on remand.
10   Id. One topic, however, related to damages, and thus the Court permitted Mr. Rookaird
11   to take a Rule 30(b)(6) deposition on that topic. Id. Specifically, the Court permitted Mr.
12   Rookaird to depose BNSF’s Rule 30(b)(6) witness on the third topic of its initial
13   deposition notice, which concerned “testimony on job ratings, data, and earnings for the
14   jobs that Mr. Rookaird performed or someone with his seniority could have performed.”
15   Id.; see also Dkt. # 341-3 at 3-4.
16          Weeks later, the parties came to court again. Dkt. # 368. Yet again they sought
17   this Court’s intervention about the Rule 30(b)(6) deposition. Id. BNSF filed an
18   “emergency” motion for a protective order to strike the deposition because its Rule
19   30(b)(6) witness was unavailable on the date that Mr. Rookaird initially noticed the
20   deposition. Id. The parties could not agree on a new date. Id.; Dkt. # 370. The Court
21   held a telephone conference the day after the emergency motion was filed. Dkt. # 371.
22   At the conference, the Court struck the scheduled deposition and set a new date. Id.
23   (“The Court STRIKES the deposition of the 30(b)(6) witness scheduled for 4/8/2021. The
24   parties agree the deposition shall be rescheduled for 4/19/2021. In any event, the Court
25   orders the deposition to be completed no later than 4/21/2021.”).
26          The instant motion—for the third time—puts the Rule 30(b)(6) deposition at issue.
27   Dkt. # 373. According to Mr. Rookaird, the deposition took place as scheduled, but
28   ORDER – 3
                  Case 2:14-cv-00176-RAJ Document 395 Filed 07/27/21 Page 4 of 7




1    BNSF produced an inadequate witness. Id. at 1. The witness, he says, was “inadequately
2    prepared.” Id. The witness was only prepared “to testify about jobs Rookaird could have
3    worked at a single station, Bellingham.” Id. at 2. Mr. Rookaird says that the witness
4    should have been knowledgeable about other stations, such as the nearby Everett station.
5    Id. Failure to produce such a knowledgeable witness, he says, violates the Court’s
6    previous order permitting the Rule 30(b)(6) deposition. Id. To that end, he moves for an
7    order requiring BNSF to show cause why it should not be held in contempt. Id.
8            The Court’s previous order indeed permitted Mr. Rookaird to depose BNSF’s Rule
9    30(b)(6) designee. But the order said nothing about whether the designee needed to be
10   knowledgeable about a single BNSF station or multiple stations. Dkt. # 365 at 5-8. The
11   Court’s order merely said:
12                  Topic three, however, relates to damages. It seeks testimony on job
             ratings, data, and earnings for the jobs that Mr. Rookaird performed or
13
             someone with his seniority could have performed. Dkt. # 341-3 at 3-4. This
14           topic plainly seeks discovery on lost wages and thus damages. As such, it is
             within the scope of remand.
15
             . . . . Mr. Rookaird may depose BNSF’s 30(b)(6) corporate designee or
16           designees consistent with this order.
17
     Id. at. 8.
18
             Information about BNSF’s Everett station or other stations may well be within the
19
     scope of permissible discovery on remand. But the Court’s previous order is silent on
20
     whether BNSF had to supply a Rule 30(b)(6) designee who was knowledgeable about
21
     “job ratings outside of Bellingham Station,” such as the Everett station, as Mr. Rookaird
22
     desires. Dkt. # 373 at 7. BNSF cannot be held in contempt of an order that this Court did
23
     not enter. Because the Court’s previous order did not require BNSF to supply a Rule
24
     30(b)(6) so knowledgeable, BNSF did not violate the order, and Mr. Rookaird’s motion
25
     for an order to show cause is DENIED.
26
27
28   ORDER – 4
             Case 2:14-cv-00176-RAJ Document 395 Filed 07/27/21 Page 5 of 7




1          C.     Motion to Strike Mark Erwin and Shelly Lewis (Dkt. # 375)
2          In a previous order, the Court clearly explained the scope of permissible discovery
3    on remand.
                 Hence, retrial is limited to just three issues: the contributing-factor
4
           element, BNSF’s affirmative defense, and damages. “All other issues
5          previously decided,” this Court ruled, “are collateral and will not be
           considered on remand, including the protected activity element.” Id.
6
                  The Court also reopened the discovery window—slightly. “[A]fter
7          consideration of the Rule 16 factors, the Court will reopen discovery on
8          issues related to damages since the May 2016 trial.” Id.

9                  In sum, only the three issues above, and no more, are fit for retrial.
           And just one of those issues, damages, is subject to new discovery. Even
10         then, discovery is temporally limited, from 2016 onward. The Court will
11         patrol these boundaries.

12   Dkt. # 365 at 5. In that order, the Court struck a report rendered by Mr. Rookaird’s
13   expert, Brandon Ogden, because “Mr. Ogden was retained to opine on issues of liability”
14   and “the Court did not reopen discovery on those issues.” Id. at 8-11.
15         Now, Mr. Rookaird similarly moves to strike BNSF’s expert reports. Dkt. # 375.
16   He says that BNSF’s experts, Shelly Lewis and Mark Erwin, have disclosed reports that
17   violate the Court’s order on the reopening of discovery. Id. In response, BNSF argues
18   that, unlike Mr. Ogden, BNSF’s experts opine on damages, not liability. Dkt. # 382 at 5.
19   BNSF also argues that this Court’s “post-May 2016 limitation on discovery does not
20   apply to expert opinions—only to new discovery since that time.” Id. at 5.
21         BNSF’s arguments are unpersuasive: Shelly Lewis’s and Mark Erwin’s expert
22   reports must be stricken for they are outside the scope of discovery on remand. 1 To be
23   sure, both experts opine on damages, not liability. Dkt. ## 374-2, 376-1, 383-4. Mr.
24   Erwin was asked to “calculate Curtis Rookaird’s economic loss resulting from the
25
     1
       Though Mr. Rookaird’s motion is plainly labelled as a motion to strike, BNSF argues
26   that it is, in fact, a motion in limine. Dkt. # 382 at 4. As such, BNSF argues that the
     motion is untimely. Id. The Court does not, however, construe the motion to strike as a
27
     motion in limine and thus need not consider BNSF’s timeliness arguments.
28   ORDER – 5
             Case 2:14-cv-00176-RAJ Document 395 Filed 07/27/21 Page 6 of 7




1    allegedly wrongful termination of his employment by [BNSF] on March 19, 2010.” Dkt.
2    # 374-2 at 2. Likewise, Ms. Lewis was asked to “provide[] an assessment of Mr.
3    Rookaird’s educational and employment capacity and earning capacity.” Dkt. # 376-1 at
4    1. But their reports are not expressly limited to damages that Mr. Rookaird sustained
5    since the first jury trial concluded in May 2016. For example, Mr. Erwin’s report
6    includes his calculation of damages from 2010 to 2019—not merely 2016 onwards. Dkt.
7    # 374-2 at 9. The same is true for Ms. Lewis’s report, which assesses Mr. Rookaird’s
8    “employment capacity and earning capacity” before March 2010 and after March 2010.
9    Dkt. # 376-1 at 5-7. And the Court rejects BNSF’s argument that its limitation on
10   remand discovery did not apply to expert opinions. “The Court’s remand order plainly
11   limited any discovery to May 2016 onward.” Dkt. # 365 at 7 (emphasis added).
12          Thus, to the extent that Ms. Lewis’s and Mr. Erwin’s reports opine on damages
13   before May 2016, they are hereby STRICKEN for the reasons set forth in the Court’s
14   previous order. Dkt. # 365 at 9-11 (striking Brandon Ogden’s expert report because its
15   late disclosure would not be justified or harmless).
16                                    III. CONCLUSION
17          For the reasons stated above, the Court DENIES Plaintiff’s Motion for Order to
18   Show Cause (Dkt. # 373) and GRANTS Plaintiff’s Motion to Strike Mark Erwin and
19   Shelly Lewis (Dkt. # 375).
20
21          DATED this 27th day of July, 2021.
22
23
                                                      A
                                                      The Honorable Richard A. Jones
24
                                                      United States District Judge
25
26
27
28   ORDER – 6
           Case 2:14-cv-00176-RAJ Document 395 Filed 07/27/21 Page 7 of 7




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 7
